Co S&S SI BO WO Fe WH HO =

NO BN BN NR ND RO OND eee
DS Uw FSF WwW NY SH§ TCD CO Oe TD HR HA B WwW HY KK COC

Case 2:19-cr-00182-JAM Document 21 Filed 10/30/19 Page 1 of 2

THOMAS A. JOHNSON, #119203
KRISTY M. HORTON, #271250
Law Office of Thomas A. Johnson
400 Capitol Mall, Suite 2560
Sacramento, California 95814
Telephone: (916) 422-4022

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 2:19-cr-00182-JAM
Plaintiff, DECLARATION OF JOSEPH BAYLISS
“ }
RONALD J. ROACH, and
JOSEPH BAYLISS,
Defendants.

 

 

 

I, Joseph Bayliss, hereby declare the following:

L I obtained my passport a few years ago but never used it.

2. After my arraignment on October 22, 2019, I searched for my passport but
have been unable to locate it. I have reported my passport as lost with the

United States Department of State. See Exhibit A.

I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

DATE: October 29, 2019

 
Passport Application System 10/30/19, 7:06 AM

U.S. DEPARTMENT On STATE

Online Passport Application

SUC a dT eT @ hi

 

Confirmation

You have successfully submitted your lost/stolen passport report.

Your reference number is ON-2019-0002531197

Thank you for contacting Passport Services. Your lost or stolen report has been successfully submitted, Your reference number is ON-2019-
0002531197. Please note that this is only an acknowledgement that your report has been received. A confirmation email will follow once
your report has been completed.

Passports reported lost or stolen are invalidated and can no longer be used for travel. If you have questions, please contact Passport Services
by calling 1-877-487-2778 (TTY 1-888-874-7793) or writing to the following address:

ATTN: CLASP

U.S. Department of State
CA/PPT/S/L/LE

44132 Mercure Cir

P.O. Box 1227

Sterling, Virginia 20166-1227

For information on how to apply for a new passport book/card or to locate a passport agency, please visit travel.state.gov, To make an
appointment, please contact the National Passport Information Center,

***Important: Please do not reply to this email. This mailbox is not set up to receive email.

Need Help?

For status checks visit passportstatus.state.gov or call 1-877-487-2778 or 1-888-874-7793 (TDD/TTY).
For general questions email NPIC@state.gov or call 1-877-487-2778 or 1-888-874-7793 (TDD/TTY).
For technical issues email PassportWeb@state.gov.

https://pptform.state.gov/PassportWizardMain.aspx Page 1 of 1
